Citation Nr: 0736112	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-38 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder, 
characterized as chondromalacia and degenerative joint 
disease, as secondary to a service-connected left knee 
disorder, characterized as traumatic arthritis.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  Service connection is in effect for a left knee disorder, 
characterized as traumatic arthritis.

2.  The evidence of record is at least in equipoise as to 
whether the veteran's chondromalacia of the right knee is 
medically related to his service-connected left knee 
disorder.  


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, chondromalacia of 
the right knee is proximately due to his service-connected 
left knee disorder.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
As will be discussed below, the Board finds that service 
connection for chondromalacia of the right knee as secondary 
to a left knee disorder is warranted; therefore, a full 
discussion of whether VA met these duties is not needed.  
Although the record reflects that the RO has not provided 
notice with respect to the initial disability rating and 
effective date elements of the claims, those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before its 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Secondary Service Connection

The veteran does not contend and the record does not show 
that chronic right knee disability had its onset in service.  
Service connection is in effect for a left knee disorder, 
characterized as traumatic arthritis.  The veteran contends 
that an antalgic gait, caused by the residuals of an in-
service left knee injury, caused degenerative changes in his 
right knee.  Secondary service connection will be granted 
when a disability is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310.  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In August 2003, the veteran received a VA orthopedic consult.  
Some medical records were reviewed, but it is not clear 
whether the physician had the opportunity to review the 
claims file.  A physical examination of the veteran's right 
knee revealed no tenderness or limitation of motion.  
However, "moderate" crepitus was found.  There was no 
effusion, instability, or McMurray's sign.  X-rays revealed 
some narrowing of both the medial compartment and the 
patellofemoral joint of the right knee.  The physician noted 
some spur formation.  The impression was chondromalacia 
patella and degenerative joint disease.  Chondromalacia of 
the right knee was attributed to antalgic gait.  The 
examiner, an orthopedic surgeon, attributed chondromalacia on 
the right to favoring the left leg during walking.  

In January 2004, a VA examination of the veteran's left knee 
was conducted.  The VA examiner had the opportunity to review 
the claims file.  As in August 2003, physical examination of 
the right knee was essentially normal, with some "minimal" 
crepitus noted.  X-rays were taken and interpreted as showing 
minimal medial compartment narrowing and no significant 
osteophytes or other degenerative changes.  The examiner 
concluded that right knee pain was unrelated to the veteran's 
antalgic gait.

In reviewing the evidence of record, there is evidence both 
for and against the veteran's claim.  The opinions of both VA 
physicians appear to be reasonably based on complete 
examinations of the veteran.  However, the August 2003 
examination was done by an orthopedic surgeon, who specified 
that the right knee chondromalacia was due to the veteran 
favoring his left side (due to his service-connected left 
knee disability).  Neither examiner suggested that 
degenerative joint disease of the right knee stemmed from the 
service-connected left knee disability.  Thus, the Board 
finds that the evidence is at least in equipoise on the 
matter of service connection for chondromalacia of the right 
knee on a secondary basis.  The Board is also required to 
resolve all reasonable doubt in favor of the veteran.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service 
connection for a chondromalacia of the right knee as 
secondary to his service-connected left knee disorder is 
warranted.  


ORDER

Service connection for a chondromalacia of the right knee as 
secondary to the service-connected left knee disorder 
characterized as traumatic arthritis is warranted.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


